DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 already defines the cutting edges protruding over adjacent edge sections of the tip, such that the same limitation set forth in claim 23 is not further limiting to claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1-7, 9-11, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donnay (US 2012/0197222) in view of Nedestam (US 2009/0198202) and Grace (US 2014/0277037).
Regarding claim 1, Donnay discloses a cannula for subcutaneous insertion of a sensor or an infusion set, comprising: an elongated hollow shaft formed from bent sheet material and defining an interior passage which has a lateral slit opening extending along a longitudinal direction of the shaft (paragraphs [0164]-[0165]); such that when bent a sidewall of the shaft is folded over a bend between sidewalls (figures 11-14C); and a sharp tip provided at a distal end of the shaft, wherein the tip comprises a flat part of the sheet material bounded by cutting edges (paragraph [0165]).  
Donnay does not disclose the shaft having at least one longitudinal pre-bending channel in the sheet material, wherein the thickness of the sheet material is reduced along the at least one pre-bending channel, such that when bent a sidewall of the shaft is folded over the at least one pre-bending channel. Nedestam teaches bending of a sheet material having at least one longitudinal pre-bending channel in the sheet material (element 5), wherein the thickness of the sheet material is reduced along the at least one pre-bending channel (figure 2b), such that 
Donnay, as modified, also does not explicitly disclose the cutting edges each being tapered. Grace teaches a cannula configured to be subcutaneously inserted (paragraphs [0146]) where the distal end of the device has cutting edges (paragraph [0020]), each edge being tapered (figures 7A, 9A, 11A). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Donnay, as modified, with each cutting edge being tapered, as taught by Grace, in order to minimize tissue trauma and increase the effectiveness of cutting through tissue during insertion. 
Regarding claim 2, Donnay further discloses that the shaft has a V-shaped profile along a single bend (figure 14; paragraph [0164]).
Regarding claim 3, Nedestam’s at least one pre-bending channel is etched in the sheet material (paragraph [0044]).  
Regarding claim 4, Donnay further discloses that the sidewall includes a bend where the sheet material is bent, wherein the bend angle is from 60° to 120° (figures 11, 12).  
Regarding claims 5, 6, and 23, Donnay further discloses that the cutting edges are blades that are sloped to one side of the sheet material and protrude “over” adjacent edge sections of the tip (figures 12, 13 – the cutting edge is “over” the inner edge of 266 when viewed from below).  

Regarding claim 9, Donnay further discloses that the bent sections end at a location spaced from the tip (figure 14, 14C).  
Regarding claim 10, Donnay further discloses a catch configured to fix the cannula to a carriage (paragraphs [0183]-[0191].  
Regarding claim 11, Donnay further discloses an electrochemical sensor having electrodes and conducting paths, wherein at least a proximal section of the sensor is provided in the interior passage for insertion into the skin (paragraphs [0139]-[0140]).
Regarding claim 21, Grace’s edges from an angle with a longitudinal axis of the device, as shown in at least figures 7A, 9A, 11A, but Grace does not recite the preferred range of the angle, particularly the angle being between 30° and 40°. However, it has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05), such that it would be obvious to one of ordinary skill in the art to optimize the angle of the cutting edges to achieve efficient and painless insertion. 
Regarding claim 22, Grace does not identify an apex radius of the tapered edges, particularly not to between 5-30 µm, but it has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 
Regarding claim 24, Grace’s cutting edges, when viewed from the exterior, laterally protrude “over” a proximally adjacent edge section (figures 7A, 9A, 11A, the “edge” formed at the end of the tapered portion at the junction between the taper and the interior). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Donnay, as modified above, with the cutting edges laterally protruding “over” a proximally adjacent edge section, as further taught by Grace, in order to allow easier manufacturing by having the taper contained to a limited area.

Claim 1-5, 8, 10, 11, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stafford (US 2007/0060814) in view of Nedestam (US 2009/0198202) and Grace.
Regarding claim 1, Stafford discloses a cannula for subcutaneous insertion of a sensor or an infusion set, comprising: an elongated hollow shaft (element 502) formed from bent sheet material (paragraph [0026]) and defining an interior passage which has a lateral slit opening extending along a longitudinal direction of the shaft (figure 6); where a sidewall of the shaft is folded over at least one bent portion of the shaft (figure 6); and a sharp tip provided at a distal end of the shaft (element 503), wherein the tip comprises a flat part of the sheet material bounded by tapered cutting edges (figure 6).  
Stafford does not disclose the shaft having at least one longitudinal pre-bending channel in the sheet material, wherein the thickness of the sheet material is reduced along the at least 
Stafford, as modified, also does not explicitly disclose the cutting edges each being tapered. Grace teaches a cannula configured to be subcutaneously inserted (paragraphs [0146]) where the distal end of the device has cutting edges (paragraph [0020]), each edge being tapered (figures 7A, 9A, 11A). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Stafford, as modified, with each cutting edge being tapered, as taught by Grace, in order to minimize tissue trauma and increase the effectiveness of cutting through tissue during insertion. 

Regarding claim 2, Stafford further discloses that the shaft has one of the following profiles: (i) a V-shaped profile along a single pre-bending channel (figures 1-4); (ii) a trapezoidal-shaped profile along two parallel pre-bending channels (figures 5, 6); (iii) a square-shaped profile along two parallel pre-bending channels (figures 5, 6).  
Regarding claim 3, Nedestam’s at least one pre-bending channel is etched in the sheet material (paragraph [0044]).  

Regarding claims 5 and 6, Stafford further discloses that the cutting edges are blades that are sloped to one side of the sheet material (figure 5). See also Grace’s figures 7A, 9A, 11A.
Regarding claim 8, Stafford further discloses a cutout in the folded sidewall of the shaft, the cutout adjoining the slit opening and providing a side-outlet of the interior passage, wherein the cutout is configured to guide a sensor out of the interior passage (figure 6, the sloped portion of sidewall distal of element 504).  
Regarding claim 10, Stafford further discloses a catch configured to fix the cannula to a carriage (paragraph [0029]; catch: something that checks or holds immovable, https://www.merriam-webster.com/dictionary/catch).  
Regarding claim 11, Stafford further discloses an electrochemical sensor having electrodes and conducting paths, wherein at least a proximal section of the sensor is provided in the interior passage for insertion into the skin (paragraphs [0003], [0005], [0033]).
Regarding claim 21, Grace’s edges from an angle with a longitudinal axis of the device, as shown in at least figures 7A, 9A, 11A, but Grace does not recite the preferred range of the angle, particularly the angle being between 30° and 40°. However, it has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05), such that it would be obvious to one of ordinary skill in the art to optimize the angle of the cutting edges to achieve efficient and painless insertion. 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05), such that it would be obvious to one of ordinary skill in the art to optimize the apex radius of the cutting edges to achieve efficient and painless insertion. 
Regarding claim 24, Grace’s cutting edges, when viewed from the exterior, laterally protrude “over” a proximally adjacent edge section (figures 7A, 9A, 11A, the “edge” formed at the end of the tapered portion at the junction between the taper and the interior). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Stafford, as modified above, with the cutting edges laterally protruding “over” a proximally adjacent edge section, as further taught by Grace, in order to allow easier manufacturing by having the taper contained to a limited area.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stafford, as modified and applied above, and further in view of Donnay.
Stafford does not set forth specifics of the cutting edge or how it is formed. Donnay teaches a cannula for inserting a sensor which includes cutting edges that protrude “over” adjacent edge sections of the tip (figures 12, 13 – the cutting edge is “over” the inner edge of 266 when viewed from below) and which are rounded by etching (paragraph [0165], the device is shaped via etching; figure 10, the tip is a curved/rounded cut).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the device of .

Response to Arguments
Applicant's arguments filed 1 March 2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to the independent claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s arguments are directed to the newly added limitation defining the cutting edges having a tapered profile; Grace teaches this, as set forth above.
Regarding claim 9, the Examiner notes that Donnay clearly shows the tip being flat and extending beyond the more upright sidewall portions (which would be created by bending) in figure 14, which was previously cited.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824.  The examiner can normally be reached on Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/KAREN E TOTH/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791